980 So.2d 1204 (2008)
Carl MYERS a/k/a Carl Meyers, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-529.
District Court of Appeal of Florida, Fourth District.
April 30, 2008.
Carl Myers a/k/a Carl Meyers, Jasper, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's denial of the claim as it was alleged in appellant's initial motion. The trial court properly accepted the state's position that there was no need for the trial court to clarify the 1994 sentences associated with the 1992 cases. See § 921.16, Fla. Stat. (1993). This affirmance is without prejudice to appellant refiling a collateral motion to present the claim as revised in his initial brief and rebuttal.
WARNER, KLEIN and HAZOURI, JJ., concur.